Case 17-15975-pmm          Doc 75    Filed 09/09/21 Entered 09/09/21 13:09:33            Desc Main
                                    Document      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                         :      CHAPTER 13

DAVID REPYNECK,                                :      CASE NO. 2017-15975
          Debtor                               :      Date: 9/30/2021
                                               :      Time: 11:00 a.m.
                                               :      Place: Courtroom 1
                                               :      201 Penn Street, 4th Floor
                                               :      Reading, PA 19601

                                              ORDER


         AND NOW, this ____________ day of ____________ 2021, after notice and hearing, the

Debtor’s Petition for Extension of Time is granted and Paragraph 2 of the Order of April 21,

2021 is modified to provide that the debtor shall cure arrearages in the following manner:

            a) debtor shall submit a substantially complete loss mitigation application by

                October 1, 2021;

            b) debtor shall obtain a trial modification by November 1, 2021

            c) debtor shall obtain a permanent modification by February 1, 2022

         In all other respects, the order of April 21, 2021 is confirmed without modification.

                                               ____________________________
                                               Bankruptcy Judge
                                               Patricia M. Mayer, Esq.
